Citation Nr: 0906241	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-43 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
foot disorder. 

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, including post traumatic 
stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to May 1969 with service in Vietnam from June 1968 to 
January 1969.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2007, the Veteran testified at a 
video conference hearing before the undersigned; a transcript 
of that hearing is of record.  In October 2007, the Board 
remanded the claim for further development.

In a February 2007 statement, the Veteran raised the claim 
seeking entitlement to service connection for tinnitus.  This 
matter is not before the Board and is referred to the RO for 
further action.  


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder was not manifested 
in service; arthritis of the feet was not manifested in the 
first postservice year; and the bilateral foot disorder is 
not shown to have been caused or aggravated by the Veteran's 
service. 

2.  It is not shown that the Veteran engaged in combat; there 
is no credible corroborating evidence of noncombat stressors 
on which his diagnosis of PTSD is predicated.

3.  A major depressive disorder or generalized anxiety 
disorder was not manifested in, or shown to be related to, 
the Veteran's service; a psychosis was not manifested in the 
first postservice year.


CONCLUSION OF LAW

1.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


2.  Service connection for a variously diagnosed psychiatric 
disorder, including PTSD, depression, and anxiety is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

An April 2004 letter (prior to the July 2004 rating decision) 
advised the Veteran of the information and evidence necessary 
to support a service connection claim and of his and VA's 
duties and responsibilities as it pertained to obtaining and 
providing evidence in support of a service connection claim.  
A November 2006 letter advised the Veteran to provide 
detailed descriptions of the alleged stressor events 
including the month and year each event occurred, the unit of 
assignment, and geographic location.  A November 2007 letter 
advised the Veteran that he should identify dates and 
locations of treatment (in-service and post-service) and of 
medical evidence, lay statements, employments records, etc. 
which support his claims.  He was also advised to complete a 
PTSD questionnaire with specific detailed information.  The 
November 2007 VCAA letter also discussed the duties and 
responsibilities of VA and the Veteran as pertained to 
obtaining and providing evidence in support of the claims.

Furthermore, through his statements, and video conference 
testimony the Veteran and his representative demonstrated an 
understanding of what was necessary to substantiate the 
claim, i.e., any notice defect was cured by the Veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated. 
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Moreover, the Veteran was 
provided with an October 2008 Supplemental Statement of the 
Case (SSOC) after notice was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding that VA cured any 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Accordingly, the duty to notify has been fully met in this 
case and the Veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006, November 2007, and August 2008 
letters provided such notice and the claims were subsequently 
readjudicated by an October 2008 SSOC. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's pertinent service treatment records 
and post-service private and VA medical records are in the 
file and he has undergone appropriate VA examinations in 
September 2008.  Although, the Board remanded the claim in 
October 2007, in part, to obtain relevant treatment records 
regarding the Veteran's bilateral foot disorder and to obtain 
enough information to verify the alleged stressor events, the 
Veteran did not provide any further information so that such 
records could be obtained and associated with the claims 
file, and so that the stressor events could be verified.  
There is no indication from the claimant that there are any 
outstanding relevant medical records available, but not 
associated with the record, that are needed for a full and 
fair adjudication of the claim or that he is aware of any 
other evidence which might be relevant.

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims currently 
before the Board.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in 
the development of the claims. Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).






II.  Factual Background, Criteria, & Analysis


A.  Bilateral Foot Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that bilateral foot pain began during 
basic training at Fort Polk from running two miles per day.  
He reported that he was taken to the infirmary for foot pain.  
He indicated that a reported history of no foot pain at 
military discharge physical examination was a mistake.  

Service treatment records (STR's) included a June 1967 record 
that reported a history of extreme pain in both feet for two 
weeks.  No diagnosis of a foot disorder was shown.  There was 
no evidence of hospitalization for any foot disorder at any 
time during military service.  An April 1969 separation 
examination was negative for any abnormality of the feet.  On 
April 1969 report of medical history, the Veteran denied any 
history of foot trouble, or swollen or painful joints.  

Treatment records from Dallas VA Medical Center (VAMC) dated 
from May 2004 to February 2007, included an August 2004 
record that noted that the Veteran had complaints of pain in 
his feet.  The Veteran indicated that he had pain in his feet 
since he was in Vietnam.  He had full range of motion of his 
feet with no tenderness with palpation.  There was no 
crepitus, no deformities, or no discoloration.  The 
assessment was feet pain.  An August 2004 x-ray report of the 
left foot showed no evidence of fracture or dislocation.  
There was joint space narrowing characterized by degenerative 
changes of the first metatarsophalangeal joint.  A September 
2006 x-ray report showed plantar calcaneal spurs larger on 
the left foot.  A September 2006 record noted complaints of 
increased bilateral feet pain with burning sensation, 
paresthesia, and tingling.  The assessment was bilateral feet 
neuropathy.  

During his February 2007 video conference hearing, the 
Veteran testified that he walked with a cane that was issued 
by VA.  He received cortisone shots that temporarily took 
away the pain.  He reported that he had pain in his feet at 
all times, that shot up to his knees when he laid down.  He 
also indicated that he had been prescribed shoe inserts and 
took an early retirement from his job.  

On September 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that pain in his feet began during basic training.  Upon 
examination, the examiner diagnosed bilateral foot pain with 
unknown etiology.  The examiner opined that the Veteran's 
current foot pain was less likely than not due to the 
condition he was treated for during active duty.  The 
examiner added that there was no evidence that the Veteran 
had any ongoing symptoms and he did not record any symptoms 
at the time of discharge.  There was a significant length of 
time before the Veteran sought treatment for his feet.  The 
examiner further reported that the two etiologies that were 
proposed for the symptoms, arthritis and neuropathy, were not 
in evidence during active duty.  

On review of the record regarding the Veteran's statements 
that he has had foot pain since service, the Board 
acknowledges that he is competent to give evidence about what 
he experienced; i.e., that he had bilateral foot pain since 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran is not competent to testify that he 
developed a current chronic bilateral foot disability, from 
the foot pain noted in service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Furthermore, the Veteran's report of having chronic bilateral 
foot pain was inconsistent with his STR's.  The records only 
showed treatment for foot pain in June 1967.  April 1960 
separation examination was negative for any foot 
abnormalities.  Also, on April 1969 report of medical 
history, the Veteran denied any history of any foot trouble, 
or swollen or painful joints.  Although the Veteran recently 
stated that it was a mistake that foot trouble was not noted 
on his separation report of medical history or examination, 
the Board is of the opinion that the contemporaneous STR's 
which weigh heavily against the claim had greater probative 
value than the veteran's reported history many years later.  
The STR's were a record of objective examination, while the 
history reported to VA and to the Veteran's doctors were 
potentially biased by the possibility of monetary gain. 
Moreover, the fact that the STR's were prepared at the 
crucial time (i.e. while the veteran was still in service), 
give the STR's greater evidentiary value than a recollection 
made many years later based on a potentially faulty memory.  

Based on a review of the claims file, the Board finds that 
the veteran's claim of entitlement to service connection for 
bilateral foot disorder has not been shown to be related to 
service.  The more persuasive evidence of record, the 
veteran's STR's, were absent for any indications of a chronic 
bilateral foot disability.  Additionally, there is no medical 
evidence that the veteran's chronic bilateral foot disorder 
was related to an event or injury in service.  On September 
2008 VA examination, the examiner specifically opined that 
the Veteran's current foot pain was less likely than not due 
to the condition he was treated for during active duty.  
There is no competent medical evidence to the contrary.  
Also, as arthritis was not diagnosed within the first post 
service year, the Veteran is not entitled to service 
connection on a presumptive basis.  Therefore, the Board 
finds that there is a preponderance of evidence against the 
Veteran's claims for service connection for a chronic 
bilateral foot disorder. 38 U.S.C.A. § 5107(b).  As such, 
service connection for a bilateral foot disorder must be 
denied. 38 C.F.R. § 3.303.

B.  Variously Diagnosed Psychiatric Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

STR's are negative for any complaints, treatment, or 
diagnosis relating to a psychiatric disorder.  On April 1969 
Report of Medical History, the Veteran marked "YES" for 
depression or excessive worry.  He denied having trouble 
sleeping, frequent or terrifying nightmares, loss of memory 
or amnesia, bed wetting, or nervous trouble of any sort.  The 
physician added that there was no neuropsychiatric history or 
medication required.  On April 1969 separation examination, 
psychiatric evaluation was normal.  

Service Personnel records reported that the Veteran served in 
Vietnam from June 1968 to January 1969 and was assigned to 
the 24th Transportation Company and 670th Transportation 
Company.  From July 1967 to May 1967, his principal duty was 
light vehicle driver.  Later in May 1967, his principal duty 
was listed as casual.  In July 1968 through December 1968, 
his principal duty was senior heavy truck driver and heavy 
vehicle truck driver.  His DD Form 214 showed that he was 
honorably discharged and awarded the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and 
Good Conduct Medal.  There was no evidence of combat 
participation.  
 
May 2004 to February 2007 treatment records from Dallas VAMC 
included a history as reported by the Veteran in 2004 of 
combat participation and life-threatening situations in 
Vietnam.  A history was given of depression in 1969.  The 
Veteran indicated that he worked full-time as a coordinator 
for a Fort Worth school district.  It was noted that it 
appeared that the Veteran's primary problem was PTSD with 
overlapping depression and cocaine abuse, partly in context 
of significant marital distress.  In September 2004, the 
assessment was cocaine use/anxiety.  

A January 2005 record from a VA doctor of geriatric 
neuropsychiatry included an assessment of severe chronic 
PTSD.  The physician opined that the Veteran had suffered 
from combat-related events in service that caused his PTSD.  
He currently suffered from this mental disability.  The 
physician believed that there was a direct relationship 
between the Veteran's current disability and service-related 
events.  It was noted that the Veteran was a combat veteran 
from the Vietnam War.  His PTSD symptomatology continued to 
have a significant negative impact on his ability to cope 
with everyday life events.  There was clear ongoing 
documentation the Veteran's condition was significantly 
compromised.  The physician noted that the Veteran's wife was 
able to vividly corroborate the severity of the condition.  
She had witnessed his symptoms, which included her being 
choked and hit during one of the combat-themed nightmares.  

In a September 2004 statement, the Veteran reported that he 
arrived in Vietnam on July 4, 1968 at the beginning of the 
Tet Offensive.  He reported that the commercial aircraft was 
fired upon and was unable to land for several hours.  He 
indicated that he was frustrated due to his fear of flying 
and did not know about the war zone.  The aircraft was re-
routed to the Philippine Islands and he eventually arrived at 
Cam Rahn Bay, Vietnam, where he was herded in like cattle and 
separated from his friends.  He reported that his military 
occupational specialty was for a small truck driver, but he 
was assigned to a heavy truck unit.  He reported that as a 
truck driver shots were fired at him at an ammunition dump 
and he panicked.  He was frozen, in shock, and was praying 
and crying.  The military police drove the enemy away and his 
truck was unloaded.  He was told that the cabs of some of the 
trailers were riddled with bullets, but the ammunition did 
not get hit.  Two months later, he was assigned temporary 
duty in Central Highlands as a driver or gunner on numerous 
convoys.  He reported that there were land mines and ambushes 
daily.  He was frightened and the situation was stressful.  
He indicated that a lot of this was not documented.  For 
example, he reported that a colonel came to him at 4 a.m. and 
picked the Veteran to fly on a helicopter to help out a lost 
convoy.  He reported that he saw friends die during convoys 
and two of his best friends committed suicide.  He was 
diagnosed with PTSD at the Dallas VAMC.  He reported that he 
had been and alcoholic and had abused drugs.  He reported 
that he had nightmares and flashbacks related to Vietnam 
service.  He currently slept with a gun or a riffle.  His 
PTSD caused his life to be in shambles.  He stated that he 
received combat medals for Vietnam service.  The physician 
noted that the over the course of treatment the Veteran had a 
Global Assessment of Functioning (GAF) score in the 40-42 
range.  Without medication, the Veteran was prone to near 
continuous panic and depression that affected his ability to 
function independently, appropriately, and effectively.  The 
Veteran suffered from ongoing recurrent and intrusive 
recollections, as well as dreams of combat scenes and imagery 
that was particularly distressing.  Prior to being on 
medication, he used alcohol and cocaine to numb himself and 
to not think about these things.  His overall enjoyment of 
everyday things of life was unsatisfactory and abnormal due 
to his anxiety, despair, and suspiciousness.   

In a statement in support for service-connection for PTSD 
received in February 2007, the Veteran indicated that his 
first stressful situation while in a combat zone in Vietnam 
occurred when he was ordered to drive an 18-wheel truck and 
trailer without knowing how to do so.  He had to parallel 
park the truck next to a ship for it to be loaded with 
ammunition and he had to follow other trucks to drop off the 
ammunition.  He became lost, was under enemy fire, and the 
truck battery went dead.  Military police ran off the enemy.  
His truck was also almost run-off the side of the road as 
experienced convoy drivers would race up to his truck.  Mines 
exploded on the roads during convoys.  He saw dead Vietcong 
at the entrance of villages.  He also stated that two of his 
best friends committed suicide, but he did not remember their 
names.  

During his August 2007 video conference hearing, the Veteran 
restated his prior contentions and continued to state that he 
could not remember the name of the two men that committed 
suicide.  The Veteran and his spouse then provided testimony 
as to how the PTSD symptoms affected their daily lives.  

On September 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed.  The examiner noted that 
the Veteran was a combat veteran of the Vietnam War.  The 
Veteran restated his stressful experiences to the examiner.  
The Veteran's wife also stated that they used to have 
pictures that the Veteran took of dead Vietcong bodies from 
his tour in Vietnam, but she threw them away.  The examiner 
opined that the events described by the Veteran reach the 
threshold necessary for traumatic stressors based on the DSM-
IV definition.  The Veteran and his wife denied any post 
military traumas.  The Veteran admitted that his memory for 
dates was poor.  He had difficulty remembering exactly when 
he began to use drugs and alcohol.  He reported that he had 
been abstinent from illicit substances, including cocaine 
since he entered the rehabilitation program at the Dallas 
VAMC in 2004.  He also abstained from drinking alcohol.  He 
indicated that he took an early retirement at age 62 because 
he felt that he was not able to get through the daily 
routine.  He would experience mental confusion and a lack of 
concentration.  Upon examination, the examiner opined that 
the Veteran's primary diagnosis was PTSD.  There were 
secondary conditions as well, which included major-depressive 
disorder and substance abuse.  It was the examiner's opinion 
that the Veteran was using substances as a way to try to 
repress or suppress symptoms of PTSD.  The examiner opined 
that the major-depressive disorder was also severe and 
secondary to PTSD.  

On Review of the record, regarding a psychiatric disability 
other than PTSD, although the Veteran reported that he had 
depression and excessive worry on an April 1969 separation 
report of medical history, a physician noted at the time that 
the Veteran did not have any neuropsychiatric history or 
required mediation.  All other STR's, including the April 
1969 separation examination were negative for complaints, 
treatment, or diagnoses of any psychiatric abnormalities.  
Although the Veteran indicated that his current Depression 
was related to the depression and excessive worrying symptoms 
he reported in service, such evidence, alone, is insufficient 
to establish service connection.  There must be competent 
evidence establishing an etiological relationship between the 
injury or event in service and the current disability.  The 
Veteran did not seek treatment for a psychiatric disorder for 
many decades following his separation from service.  The 
decades long evidentiary gap in this case between active 
service and the earliest post-service medical evidence of a 
psychiatric disorder, or the absence of evidence during that 
period, constitutes negative evidence tending to disprove the 
claim that the Veteran had an injury or disease in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

The record does not contain any evidence prior to this decade 
which shows treatment for, or a diagnosis of, a psychiatric 
disorder.  Thus, the lack of any objective medical evidence 
of continuing complaints, symptoms, or findings for many 
decades between the period of active duty and the first post 
service complaints or symptoms of a psychiatric disorder is 
itself evidence which tends to show that a chronic 
psychiatric disorder did not have its onset in service or for 
many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The competent medical evidence also indicated that the 
Veteran's depression was secondary to his PTSD.  As PTSD has 
not been service-connected, as will be discussed in more 
detail below, service-connection on a secondary basis for 
depression is not warranted.  

While depression, substance abuse, and anxiety have been 
diagnosed postservice, there is no evidence that it was 
manifested in service; that a psychosis was manifested in the 
first postservice year (so as to trigger application of 
presumptive provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309 for such chronic disease); or that such 
disability may be otherwise related to the veteran's active 
service.  Consequently, there is a preponderance of the 
evidence against a claim of service connection for 
psychiatric disability other than PTSD.

In regards to PTSD, postservice medical evidence shows that 
the veteran has had PTSD diagnosed.  However, that of itself 
is insufficient to establish service connection for such 
disability.  The diagnosis must be in accordance with the 
criteria set forth in DSM-IV, and there must be credible 
evidence that a stressor event in service actually occurred. 
38 C.F.R. § 3.304(f).

Contrary to the Veteran's assertions, there is no evidence 
that he "engaged in combat with the enemy."  Service 
treatment records show no references to combat, and service 
personnel records do not reflect that the Veteran engaged in 
combat with the enemy.  The ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. § 
1154, requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 
18, 1999).  There is simply no supportive evidence that the 
Veteran engaged in such activity.  His duties as senior heavy 
truck driver and heavy vehicle truck driver during service 
were of a non-combat nature.  His National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and 
Good Conduct Medal, do not indicate that he served in combat.  
He has alleged stressor events including knowing of two close 
friends that committed suicide and seeing one of their 
bodies, seeing dead bodies of the Vietcong, being forced to 
drive a heavy truck without knowing how to do so and then 
coming under enemy fire while driving the truck, and seeing 
friends die in ambushes.  Notably, events involving injuries 
or deaths of American soldiers are verifiable events (if they 
occurred).  The Veteran, however, cannot remember the name of 
his two best friends he claimed committed suicide and he 
never provided names of the friends he claimed were killed in 
ambushes.  He did not provide the date, or time frame of when 
the suicides and ambushes occurred, the location, or the 
units the individuals served with.  The Veteran has not 
cooperated fully to provide enough information, which would 
allow VA to verify an in-service stressor.  The Veteran 
himself claimed that a lot of the mentioned incidents were 
not documented.  Although he was advised to in letters sent 
to him in November 2006 and 2007, he also did not provide any 
medical treatment records or statements from persons who knew 
of the events in service that would help corroborate the 
alleged stressor incidents.  Accordingly, the Board finds the 
Veteran's stressor accounts not credible.

The diagnoses of PTSD in the record are based on the 
Veteran's allegations of the alleged stressor events found 
not credible.  Although the VA examiner restated the 
Veteran's alleged stressor events and opined that the events 
described by the Veteran reached the threshold necessary for 
traumatic stressors based on the DSM-IV definition, such 
stressor events have not been verified.  As the diagnoses of 
PTSD in the record are not based on a stressor supported by 
credible corroborating evidence, the regulatory criteria for 
establishing service connection for such disability are not 
met.  There is a preponderance of the evidence against this 
claim, and it must be denied.


ORDER

Service connection for a chronic bilateral foot disorder is 
denied. 

Entitlement to service-connection for a variously diagnosed 
psychiatric disorder, including PTSD, anxiety, and depression 
is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


